

116 SRES 391 IS: Reaffirming a strong commitment to U.S. producers and American-made commodities.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 391IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Tester submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryRESOLUTIONReaffirming a strong commitment to U.S. producers and American-made commodities.
	
 Whereas the U.S. farmers and ranchers raise the best meat in the world; Whereas Americans should have the right to knowingly buy made in America products;
 Whereas American farmers, ranchers, workers and consumers benefit from transparency on the origin of food;
 Whereas Congress overwhelmingly supported Country-of-Origin Labeling (COOL) in the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) because 87 percent of consumers want to know the country of origin of their meat;
 Whereas in 2015, Congress repealed the Country-of-Origin Labeling (COOL) law for beef and pork, reducing the competitive advantage of products born, raised, and slaughtered in the U.S.;
 Whereas there is no standardized definition of the term truth in labeling, disadvantaging American producers; Whereas Congress supports American products, and consumers deserve the right to know where their food comes from;
 Whereas the United States has the highest phytosanitary standards in the world while other countries place less emphasis on food safety;
 Whereas foreign commodities, like beef and pork, are misleadingly labeled Product of USA if they are processed or packed in the United States; Whereas technological advancements make it possible to accurately and efficiently identify the origin of beef and pork without costly segregation of imported and domestic commodities;
 Whereas this gives producers and consumers the ability to identify true American products from foreign imported meat; and
 Whereas Country-of-Origin labeling is good for farmers, ranchers, workers, and packers, because it allows them to identify their products as born and raised in the United States: Now, therefore, be it
	
 That the Senate supports legislation to reinstate Country-of-Origin labeling for pork and beef to allow consumers to make an informed and free choice about where their food comes from.